DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an electrolyte comprising an A) i) an additive A comprising Formula I-1, [R1 equals R2 equals R3 equals R4 = hydrogen and  x = y = 0 ; and m = n = 2]; specifically 1, 3-acetonitrile pyrimidine [1st compound cited in claim 3] and ii) Formula I-3, (A13) [R1 = R2 = R3 = hydrogen; x = y = z equals 0 and k = m = n = 2], specifically 1, 3, 5-acetonitrile s-triazine [ 1st compound claim 3 cited on page 5]; B) an additive B comprising a sulfonimide lithium salt represented by Formula II, where Rf = F, 1st compound cited in claim 4, specifically, lithium bis (fluorosulfonyl)imide (LiFSI) and further comprising an additive C comprising a sulfate having the Formula III-1 cited in claim 7 where R 31 is an unsubstituted C2 alkyl group (ethylene), specifically, 1, 3, 2-dioxathiolane 2, 2-dioxide in the reply filed on 11-2-2020 and 12-8-2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,868,334. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,868,334 claims in claims 1-6, an electrolyte comprising an additive A and an additive B wherein the additive A is selected from one or more of the compounds of Formula I-1 and/or Formula I-3 wherein additive A is present in an amount of 0.001-10% by mass in the electrolyte; the additive B is selected from the same lithium sulfonimide salt represented by Formula II and is present in an amount of 0.001-10% by mass in the electrolyte in the electrolyte has a conductivity of 4-12 mS/cm and 25°C. U.S. Patent No. 10,868,334 claims in claim 17, an electrochemical device .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (WO 2018/227689, translation).          Yi et al. teaches on pages 6-7 of the translation, an electrolyte comprising an additive represented by I-1, I-2 and I-3 which is present in an amount of 0.001-10 mass % and preferably 0.1-3.5 mass %. Yi et al. teaches on pages 33-35 of the translation, additive A shown as I-1, I-2 and I-3 and specifically showing A1 and A13. Yi et al. teaches on page 26, that the electrolyte comprises an electrolyte salt and an organic solvent. Yi et al. teaches on page 27, that Li salt-2 type such as LiN(SO2)2 or LiN(SO2 CF3)2 can more preferably be used.  Yi et al. teaches on page 28, a battery comprising a positive electrode, a negative electrode and the electrolyte.          Yi et al. discloses the claimed invention except for specifically teaching that the sulfonimide lithium salt is present in an amount of 0.1-10% by mass in the electrolyte.
In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sulfonimide lithium salt in an amount of 0.1-10% by mass in the electrolyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0064578).
Regarding claim 1, Kang et al. discloses an electrolyte, comprising an additive A and an additive B (electrolyte including piperazine derivative represented by Formula 1, Title, Abstract; electrolyte includes a further additive [0114]-[0115]), wherein the additive B is at least one sulfonate compound (electrolyte further includes an additive such as propane sulfone [0114]-[0115] which is a sulfonate compound) and teaches an electrolyte salt such as LiTFSI present.           Kang et al. discloses the additive A is from 0.001% to 10%, preferably from 0.01% to 6%, and more preferably from 0.1% to 3.5%, by weight of the electrolyte (amount of the piperazine derivative is 0.005 wt% to 10 wt% based on a total weight of the electrolyte [0096]). 

Kang et al. does not explicitly disclose claimed additive A (“wherein the additive A is selected from a group consisting of multi-cyano six-membered N-heterocyclic compounds represented by Formula 1-2, wherein R1, R2, R3 and R4 are each independently selected from a group consisting of hydrogen, halogen, substituted or unsubstituted C1-C12 alkyl, substituted or unsubstituted C1-C12 alkoxy, substituted or unsubstituted C1-C12 amine group, substituted or unsubstituted C2-C12 alkenyl, substituted or unsubstituted C2-C12 alkynyl, substituted or unsubstituted C6-C26 aryl, and substituted or unsubstituted C4-C12 heterocyclic group; the substituent for the above groups, if present, is independently selected from a group consisting of halogen, cyano, C1-C6 alkyl, C2-C6 alkenyl, C1-C6 alkoxy, and combinations thereof; x, y and z are each an integer independently selected from 0-8; and m, n and k are each an integer independently selected from 0-2; preferably, m, n and k are each independently 1 or 2”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C60 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom, halogen atom, alkyl group, alkoxy group, amino group, alkenyl group, alkynyl group, heterocycloalkyl group, and aryl group (see list in paragraph [0067] which contains groups overlapping with the claimed groups) which satisfies Formula I-2.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was 
Regarding claim 3, Kang et al. does not explicitly disclose (“the multi-cyano six-membered N-heterocyclic compound represented by Formula I-2 is selected from a group consisting of the following compounds and combinations thereof:

    PNG
    media_image1.png
    262
    650
    media_image1.png
    Greyscale
”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C2 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom ([0067]), for example, which are able to satisfy either of the first two claimed formulae among those listed above.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).         Kang et al teaches that concentration of the electrolyte salts including LiTFSI in the electrolyte solution is in a range from 0.1 M to 2.0M (para 113). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
         Kang et al. teaches that when the concentration of the lithium salt is within this range, the electrolyte may have appropriate conductivity and appropriate viscosity for improved performance, and may improve mobility of lithium ions. As such Kang et al. clearly teaches that concentration of LiTFSI is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize concentration of TFSI in the electrolyte solutions based on range disclosed by King in order  to obtain a lithium secondary battery  with improved lifetime characteristics and high-rate characteristics.  Since electrolyte solution of modified Kang et al. has substantial similar characteristics to that as claimed (additives and concentrations) claimed conductivity is inherently present. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
          In addition, Kang et al. teaches that an electrolyte for a lithium secondary battery including a piperazine derivative of Formula 1 above may form a thin film on a cathode surface of the lithium secondary battery, and thus may improve lithium ion conductivity and stability when the lithium secondary battery is operated at a high-voltage (para 188). Therefore Kang et al. at least implicitly teaches that present of piperazine additive affect the ion conductivity , as such said conductivity is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize concentration of TFSI and piperazine additive in the electrolyte solutions based on ranges disclosed by Kang et al. in order to optimize ion conductivity and as such to obtain a lithium secondary battery with improved lifetime characteristics and high-rate characteristics.
Regarding claims 6-8, Kang et al. discloses all of the claim limitations as set forth above.  Kang further discloses the at least one sulfonate compound is selected from a group consisting of a sultone compound, a disulfonate compound, and combinations thereof, wherein the sultone compound is selected from a group consisting of compounds represented by Formula II-1, and combinations thereof,

    PNG
    media_image2.png
    109
    181
    media_image2.png
    Greyscale

wherein R21 is selected from substituted or unsubstituted C1-C6 alkylene, and substituted or unsubstituted C2-C6 alkenylene, wherein the substituent for the above groups, if present, is halogen, C1-C3 alkyl, or C2-C4 alkenyl (propane sulfone [0115]).   Kang et al. discloses the additive present from 0.1% to 10%, preferably from 0.5% to 7%, and more preferably from 1% to 4%, by weight of the electrolyte (amount of the additive is 0.1 wt% to 5 wt% [0116]).
Regarding claims 9-10, Kang et al. discloses an electrochemical device comprising a positive electrode plate, a negative electrode plate, a separator positioned between the positive electrode plate and the negative electrode plate, and an electrolyte according to claim 1 (lithium secondary battery comprising anode, cathode, a separate or disposed between the anode and the cathode, and an electrolyte [0130]; see also rejection of claim 1 above). Kang further discloses the electrochemical device is a lithium-ion secondary battery, a lithium primary battery, or a lithium-ion capacitor (lithium secondary battery [0130]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727